ATTORNEY GRIEVANCE COMMISSION                            IN THE
  OF MARYLAND                                            COURT OF APPEALS
                                                         OF MARYLAND
              Petitioner,
                                                                                  35
                                                         Misc. Docket AG No.       _
v.
                                                         September Term, 2018 2017

MATTHEW PETER GORMAN

              Respondent.                         *

                                         ORDER

       Upon consideration of the Petition for Disciplinary or Remedial Action filed by

Petitioner pursuant to Maryland Rules l9-721(a)(2) and 19-738 and the Respondent's

response to the Court's Order to Show Cause,   if any, it is 31st day of        October

2017, by the Court of Appeals of Maryland;

       ORDERED, that the Respondent, Matthew Peter Gorman, be and hereby is

temporarily suspended from the practice of law in the State of Maryland pursuant to
                                                                           -,
Maryland Rule l9-738(d) until further order of this Court; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Matthew Peter

Gorman from the register of afforneys in this Court and certiff that fact to the Trustees   of
the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).



                                                   /s/ Clayton Greene Jr.
                                                  Senior Judge